452 F.2d 1205
Robert D. HAMMOND, Plaintiff-Appellant,v.SECRETARY OF HEALTH, EDUCATION AND WELFARE, Defendant-Appellee.
No. 71-1840 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 4, 1972.

Robert D. Hammond, pro. se.
Seagal V. Wheatley, U. S. Atty., Charles B. Tennison, William S. Sessions, U. S. Atty., San Antonio, Tex., for defendant-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The District Court held that there was substantial evidence in the record to support the administrative denial of Social Security Act disability benefits claimed by Robert D. Hammond, who asserted that he became unable to work at the age of thirty-one.


2
There is no arguable merit in this appeal and the judgment of the District Court is


3
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I